REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance:
In the art of record, Fukai et al. (US 20100321324 A1) generally discloses the aspect of an ultrasound apparatus comprising: a touch screen control panel at least one memory storing instructions; and at least one processor which executes the stored instructions to cause the following to be performed displaying a plurality of virtual buttons on the touch screen control panel, ,  each button of the plurality of virtual buttons displaying information thereon about a function of the ultrasound apparatus and being operable to cause the ultrasound apparatus to perform the function and in view of Kim (Pub. NO.: 2011/0009169) further teaches the aspect of changing a size of the information displayed on a virtual button of the plurality of buttons by performing enlargement or reduction of the  information based on the at least one touch input to the touch screen control panel,  wherein the virtual button having the changed size information displayed thereon is operable by a touch input to the touch screen control panel on the virtual button and that is independent from, and occurs after, completion of the at least one touch input. 
The art of record, whether taken alone or in combination, does not teach or make obvious the combinations of limitations recited, as exemplified in claim 1:
Receiving, through the touch screen control panel, a touch input for selecting the information displayed on a virtual button from among the plurality of virtual buttons and a drag-and-drop input for moving a position of the selected information, and changing a 

The unique aspect is that the user input is both the touch input and the drag and drop input to change the size information displayed on the virtual button but not the virtual button itself. The input not just change the size information but also performs ultrasound function. And all of this applied to the field of ultrasound apparatus.  
In addition to the art cited in the previous office action, the following art was also
considered:
i.  Fong et al., Pub. nO.: 2010/0251176: Enlarge displayed information on keys based on the location of user input. 
The additional sited arts, whether taken alone or in combination, does not teach or make obvious the combinations of limitations recited, as exemplified in claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DI XIAO whose telephone number is (571)270-1758.  The examiner can normally be reached on 9Am-5Pm est M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 5712701104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DI XIAO/Primary Examiner, Art Unit 2179